Case: 12-14476     Date Filed: 06/05/2013   Page: 1 of 5


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-14476
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 4:11-cr-00200-WTM-GRS-10



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

RONNIE QUIJANO,
a.k.a. Ronnie,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                   (June 5, 2013)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Ronnie Quijano appeals his 41-month sentence, imposed at the low end of

the applicable guideline range, after he pleaded guilty to a lesser-included offense
               Case: 12-14476     Date Filed: 06/05/2013    Page: 2 of 5


of one count for conspiracy to manufacture, possess with intent to distribute, and

distribute 50 or more marijuana plants, in violation of 21 U.S.C. § 846. On appeal,

Quijano argues that the district court should not have denied him credit for

acceptance of responsibility under U.S.S.G. § 3E1.1(a) because he admitted to all

elements of the offense to which he was pleading and later offered assistance to the

government for a codefendant’s trial. For those same reasons, Quijano also argues

that the district court wrongly enhanced his sentence for obstruction of justice

under U.S.S.G. § 3C1.1. He concludes that the district court’s enhancement of his

sentence for obstruction of justice and failure to consider his acceptance of

responsibility render his sentence unreasonable. After thorough review, we affirm.

      A district court’s determination of whether a defendant is entitled to a

reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a) is a finding of

fact that is entitled to great deference on appeal and will not be disturbed unless

clearly erroneous. United States v. Frank, 247 F.3d 1257, 1259 (11th Cir. 2001).

Quijano did not raise the obstruction of justice question below, so we review that

finding for plain error. United States v. Johnson, 694 F.3d 1192, 1195 (11th Cir.

2012). Plain error occurs when there is an error that is plain or obvious, affecting

the defendant’s substantive rights and that seriously affects the fairness, integrity

or public reputation of the judicial proceedings. Id. We review sentences for




                                           2
              Case: 12-14476     Date Filed: 06/05/2013    Page: 3 of 5


reasonableness under an abuse of discretion standard. United States v. Irey, 612

F.3d 1160, 1186 (11th Cir. 2010) (en banc).

      A sentencing court may decrease the offense level by two if the defendant

clearly demonstrates acceptance of responsibility. U.S.S.G. § 3E1.1(a). Entering a

guilty plea and truthfully admitting the conduct comprising the offense of

conviction, while also truthfully admitting or not falsely denying any additional

relevant conduct, is significant evidence of acceptance of responsibility. Id. cmt.

n.3. However, this evidence may be outweighed by conduct inconsistent with such

acceptance. Id. Conduct resulting in an enhancement for obstruction of justice

ordinarily indicates that the defendant has not accepted responsibility. Id. cmt. n.4.

      The Sentencing Guidelines permit a court to increase the offense level by

two if the defendant obstructed justice with respect to the investigation,

prosecution, or sentencing of the offense, and the obstructive conduct related to the

offense or a closely related offense. Id. § 3C1.1. Examples of such conduct

include committing perjury or providing materially false information to a judge or

probation officer conducting a presentence investigation. Id. cmt. n.4.

      A sentence can be procedurally unreasonable if the district court improperly

calculates the guideline range. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.

586, 597 (2007). If the district court’s sentencing decision is procedurally sound,

we then consider the sentence’s substantive reasonableness. Id. Although we do


                                          3
              Case: 12-14476     Date Filed: 06/05/2013    Page: 4 of 5


not presume that sentences within the guideline range, like the one here, are

reasonable, we do ordinarily expect them to be. United States v. Joseph, No. 09-

11984, slip op. 1044, 1068 (11th Cir. Feb. 21, 2013). When sentencing, courts

must consider, among other things, the nature and circumstances of the offense and

the history and characteristics of the defendant, as well as the need for the sentence

imposed to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, afford adequate deterrence to criminal

conduct, and protect the public from further crimes of the defendant. 18 U.S.C.

§ 3553(a)(1)-(2), (6).

      Quijano’s sentence is procedurally and substantively reasonable. His false

statements to the district court and probation office plainly constitute obstruction of

justice and clearly demonstrate that he did not accept responsibility, even though

he pleaded guilty and offered assistance to the government. These false statements

related to drug use and his offense conduct, and therefore he was properly denied

the potential benefit of an acceptance of responsibility reduction. His false

statements also significantly reduced the value of his offered testimony to the

government because they subjected him to impeachment, and therefore the district

court’s obstruction of justice enhancement was not plainly erroneous. The district

court properly calculated the applicable guideline range, rendering his sentence

procedurally reasonable. Moreover, given Quijano’s criminal history and the


                                          4
              Case: 12-14476     Date Filed: 06/05/2013   Page: 5 of 5


extensive nature of his criminal activity here, the need to promote respect for the

law, and his false statements, his low-end guideline sentence cannot be said to be

substantively unreasonable. The district court did not abuse its discretion, and we

affirm Quijano’s sentence.

      AFFIRMED.




                                          5